DETAILED ACTION
This office action is in response to communication filed on 04/15/2021. Claims 1-6 have been canceled. Claims 7-12 have been added. Claims 7-12 are pending on this application.

 EXAMINER’S AMENDMENT
2.	 Authorization for this examiner’s amendment was given in an interview with Mr. Keith J. McWah on 06/07/2021.
The application has been amended as follows:
Claim 7, on the last line of the claim,  after “ regular Hexagon” insert - - ; wherein the Hooke's joint comprises a connecting groove, a T-shaped sleeve, a connecting rod and pins, the connecting groove is arranged in the first face plate, the connecting rod is arranged at the second face plate, two ends of a cross bar of the T- shaped sleeve are rotationally connected with two side walls of the connecting groove through a pin inserted in the cross bar, and a vertical bar of the T-shaped sleeve is rotationally connected with the connecting rod through a pin inserted in the vertical bar- - 
Cancel claim 8.
Claim 9, on the second line of the claim, change “8” to - - 7 - - 

Allowable Subject Matter
Claims 7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts:  Meschini et al. U.S. patent No. 9,496,621 and H.P. RAABE U.S. patent No. 3,241,142.
Fig. 8a  and 8b of Meschini et al. discloses   modular deployable antenna mechanism based on a symmetrically structural tetrahedron combination unit (symmetrical tetrahedron combination units 8 ), wherein the deployable antenna mechanism (Fig. 8a or 8b) is formed by multiple deployable antenna 
Fig. 4 of H.P. RAABE discloses the tetrahedral deployable antenna unit  (Fig. 4) comprises four face plates (4 of 68), three equal-length web members (72h, 72c, 72d), two second synchronizing bars (66j and 66L), and one fourth synchronizing bar (66H); the four face plates (4 of  face plates 68 of Fig. 4) comprise the first face plate (1st 68), the second face plate (2nd 68), a third face plate  (3rd 68) and a fourth face plate (4th 68), and the fourth face plate (4th 68 at the top right 68)) is arranged at the top  of the first face plate (1st 68  at backend 68), the second face plate (2nd 68 at the furthest right 68) and the third face plate (3rd 68 at the center 68 of Fig. 4); the fourth face plate (top 68) is respectively connected with the first face plate (back end 68), the second face plate (furthest right 68) and the third face plate through a web member (72d, 72f, 72e), and two ends of each web member ( two ends of 72d, 72f, 72e) are connected with the first face plate (back end 68), the second face plate (furthest right 68), the third face plate (center 68) and the fourth face plate (top 68); the first face plate (back end 68) is connected to the third face plate (center 68) through the second synchronizing bar (66g), the second face plate (further right 68) is connected to the third face plate (center 68) through the second synchronizing bar 

With respect to claim 7, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: wherein the Hooke's joint comprises a connecting groove, a T-shaped sleeve, a connecting rod and pins, the connecting groove is arranged in the first face plate, the connecting rod is arranged at the second face plate, two ends of a cross bar of the T- shaped sleeve are rotationally connected with two side walls of the connecting groove through a pin inserted in the cross bar, and a vertical bar of the T-shaped sleeve is rotationally connected with the connecting rod through a pin inserted in the vertical bar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/07/2021
/LINH V NGUYEN/
Primary Examiner, Art Unit 2845